                    Case 1:21-cv-01009-DNH-ML Document 2 Filed 09/13/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                 Northern District
                                                 __________        of New
                                                             District      York
                                                                       of __________

  Dr. A, Nurse A., Dr. C., Nurse D., Dr. F., Dr. G.,                 )
Therapist I., Dr. J., Nurse J., Dr. M., Nurse N., Dr. O.,            )
   Dr. P., Technologist P., Dr. S., Nurse S., and                    )
                  Physician Liaison X.
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                        Civil Action No. 1:21-cv-1009 (DNH/ML)
                                                                     )
KATHY HOCHUL, in her official capacity as Governor                   )
of the State of New York, HOWARD ZUCKER, in his
                                                                     )
 official capacity as Commissioner of the New York
           State Department of Health, et al.                        )
                                                                     )
                           Defendant(s)                              )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kathy Hochul, Governor of New York
                                       NYS State Capitol Building
                                       Albany, NY 12224




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Michael G. McHale
                                       10506 Burt Circle, Ste. 110
                                       Omaha, NE 68114




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             09/13/2021                                                                  s/ Patsy Harvey
                                                                                       Signature of Clerk or Deputy Clerk
                     Case 1:21-cv-01009-DNH-ML Document 2 Filed 09/13/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:21-cv-1009 (DNH/ML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
